Citation Nr: 0520770	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a fracture of the 3rd metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


REMAND

As a preliminary matter, the Board notes that the notice 
provided to the veteran in response to his claim for an 
increased evaluation does not satisfy the requirements of 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The RO has failed to inform the veteran of the 
evidence and information necessary to substantiate the claim.

The veteran appears to be contending  that a compensable 
evaluation is warranted for his service-connected right foot 
disability on the basis of symptomatology associated with a 
plantar neuroma between the 3rd and 4th metatarsal heads.  The 
record reflects that the veteran was afforded a VA 
examination of his right foot in February 2003.  The claims 
folder was not made available to the examiner for review.  
The diagnoses on this examination included a plantar neuroma 
between the 3rd and 4th metatarsal heads of the right foot.  
The examiner opined that, "it is at least as likely as not 
that the veteran's current foot conditions are not 
attributable to residuals of a service-connected metatarsal 
stress fracture."  The report of this examination is not 
adequate for adjudication purposes because the examiner's 
opinion was not rendered following a review of the veteran's 
pertinent medical history and the opinion does not address 
whether there is a 50 percent or better probability that the 
neuroma is etiologically related to the service-incurred 
fracture or the residuals thereof.

The Board also notes that a surgical pathology report 
indicates that the common digital nerve between the 3rd and 
4th metatarsals of the right foot was excised in March 2003; 
however, the complete records pertaining to the excision are 
not of record.  

In light of these circumstances, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions: 

1.  The AMC or the RO should issue a 
letter to the appellant and his 
representative providing them with the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that the appellant submit 
should submit any pertinent evidence in 
his possession and should either submit 
or provide the information and 
authorization necessary for the RO to 
obtain any medical records, not already 
of record, pertaining to treatment or 
evaluation of his right foot during the 
period of this claim.  

2.  The AMC or the RO should undertake 
appropriate development to obtain a copy 
of any pertinent records identified but 
not provided by the veteran.  If the RO 
is unable to obtain any such records, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding records.

3.  In any event, the AMC or the RO 
should obtain all outstanding records 
pertaining to the VA excision of a 
neuroma between the 3rd and 4th 
metatarsals of the veteran's right foot 
in March 2003, as well as any other 
outstanding VA records pertaining to 
treatment or evaluation of the veteran's 
right foot during the period of this 
claim.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a podiatrist 
or physician with appropriate expertise 
to determine the current severity of his 
service-connected residuals of fracture 
of the third right metatarsal.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify all 
currently present residuals of the 
fracture.  In addition, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the previously noted 
neuroma between the 3rd and 4th metatarsal 
heads was etiologically related to the 
service-incurred fracture or was caused 
or permanently worsened by the residuals 
of the fracture of the 3rd metatarsal.    

The examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability, to include 
functional impairment due to pain, 
fatigue, and incoordination, and 
increased functional impairment during 
flare ups or on repeated use.  To the 
extent possible, the examiner should 
distinguish the manifestations of any non 
service-connected disability of the right 
foot from those of the service-connected 
disability.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  Then, the AMC or the RO should 
adjudicate the issue of entitlement to 
service connection for a neuroma between 
the 3rd and 4th metatarsals of the right 
foot and inform the veteran of his 
appellate rights with respect to this 
decision.

7.  Then, the AMC or the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for residuals of a 
fracture of the 3rd metatarsal of the right 
foot based on a de novo review of all 
pertinent evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



